Citation Nr: 1203654	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-37 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestosis with pleural lung disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D.T.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for asbestosis with pleural lung disease and assigned a noncompensable rating.

The Veteran and his daughter, D.T., testified at a November 2011 hearing before the undersigned, which was held at the St. Petersburg RO.  A transcript of the hearing has been associated with the file.

The Board notes that the Veteran submitted an additional August 2011 pulmonary function test (PFT) report and an October 2011 letter from his private physician after this claim was last considered in a March 2011 supplemental statement of the case (SSOC).  The Veteran has not waived consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).  Nevertheless, as the Board must remand this claim for further development, the AOJ will have an opportunity to consider this additional evidence on remand. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable rating for his service-connected asbestosis with pleural lung disease.  For the reasons discussed below, the Board finds that further development is warranted before this appeal can be properly adjudicated. 

The Board finds that a new VA examination and opinion is warranted to clarify the somewhat ambiguous and conflicting medical opinions currently of record.  Specifically, the Veteran's breathing impairments, as reflected in a number of pulmonary function tests dating from 2006 to 2010, have largely been attributed to his chronic obstructive pulmonary disease (COPD), which is associated with a long history of smoking and has not been service connected.  See, e.g., June 2006 private treatment records; June 2007 VA examination report; October 2007 private treatment record; July 2009 letter authored by Dr. Gelfand; January 2010 VA examination report.  According to the June 2007 VA examination report, although pleural plaques shown by chest x-rays are likely a result of asbestos exposure, the Veteran's COPD with emphysema is not caused by asbestos exposure but rather by his history of tobacco use.  The examiner explained that the lung function abnormalities shown in the PFT report were not consistent with the indicia of asbestosis, such as reduced lung volumes (his lung volumes were found to be normal), but rather were consistent with COPD.  Thus, the examiner found that the Veteran's decline in respiratory function, as distinct from the lung abnormalities shown by imaging studies, was caused by COPD rather than asbestos exposure.  The examiner also noted that studies have indicated that smoking is "overwhelmingly" the most important factor in developing COPD.

Similarly, in the January 2010 VA examination report, the examiner opined that breathing abnormalities shown in a December 2010 PFT report were "clearly" a result of COPD since the test showed severe obstructive lung disease and normal lung volumes.  The examiner noted that if asbestosis were involved in the Veteran's abnormal lung functioning, the PFT results would show restrictive lung disease and small lung volumes with pulmonary fibrosis.  

While the VA examination reports provide clear rationales for distinguishing the effects of the Veteran's asbestosis from his nonservice-connected COPD, other evidence of record casts some doubt on them.  Specifically, the Veteran submitted a July 2009 letter authored by a Dr. Gelfand, who is a medical doctor certified by the National Institute for Occupational Safety and Health (NIOSH) to interpret radiographs for the presence of occupational lung diseases, including asbestosis (NIOSH "B" Reader).  In this letter, Dr. Gelfand stated that the Veteran had severe COPD as a result of cigarette smoking, which was the cause of obstructive abnormalities seen on his PFT.  Dr. Gelfand noted that cigarette smoking was a substantial contribution factor to the Veteran's dyspnea on exertion and to his diffusing abnormality.  However, Dr. Gelfand also found that the Veteran's asbestos-related pleural plaques and pulmonary asbestosis was a substantial contributing factor to his diffusing abnormality and to his dyspnea on exertion.  The Board notes in this regard that the January 2009 pulmonary function test report, on which this letter was based, reflects that the Veteran's diffusion capacity was severely decreased.

Further, in the June 2007 VA examination report, the examiner stated that a diminished single breath DLCO (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) was one of several characteristic lung function abnormalities in patients with asbestosis.  The examiner noted that the Veteran's May 2007 PFT showed a decreased DLCO.  Indeed, the technician who conducted the PFT stated that the Veteran's DLCO was "severely reduced."  The technician found that the reduction in the DLCO in combination with the finding of obstructive ventilator function (OVD) suggested that a "significant component of emphysema" was present. 

Finally, an August 2011 PFT report reflects that the Veteran's "lung mechanics" showed "a mixed order with air flow obstruction and restriction."  The interpreting physician found that the air flow obstruction was of a severe degree, but also found a "mild restrictive component."  In this regard, the physician noted that that the Veteran's diffusion capacity was severely decreased, suggesting the loss of pulmonary capillary hemoglobin. 

In sum, the Veteran's reduced DLCO or diffusion capacity has been attributed to asbestosis by Dr. Gelfand.  Likewise, in the June 2007 VA examination report, the examiner noted that a reduced DLCO by the single breath method is a characteristic of asbestosis.  The examiner did not seem to account for the reduced DLCO (SB) shown on the PFT report in finding that the Veteran's lung functioning abnormalities were not caused by asbestosis.  Finally, although the January 2010 VA examination report states that the Veteran did not have restrictive lung disease, which the examiner noted was an attribute of asbestosis, the August 2011 PFT report shows that the Veteran's lung mechanics did have a "mild restrictive component."  As such, in light of this conflicting and ambiguous evidence, the Board finds that a new VA examination and opinion is warranted in order to clarify whether the Veteran's reduced DLCO (SB) shown on the PFT's is caused or aggravated by his asbestosis and/or pleural lung disease or is solely attributable to his COPD, and whether the Veteran has restrictive lung disease as a result of asbestosis. 

In remanding this claim for a new VA examination, the Board is mindful that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  In this case, because of the ambiguities in the evidence discussed above, the Board finds that a new VA examination and opinion is warranted.  The Board also observes that the Veteran was last afforded a VA pulmonary examination in January 2010.  As about two years have passed since the Veteran was last examined, a new VA examination will ensure that the current level of severity of his service-connected respiratory disorder is evaluated in case there have been any changes since the January 2010 VA examination was performed.  See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board also notes that a VA pulmonary function test was performed in May 2007 in connection with the June 2007 VA examination.  While a summary of this test is of record, it seems that the actual PFT results have not been associated with the claims file.  On remand, the agency of original jurisdiction (AOJ) should take this opportunity to obtain a copy of the May 2007 VA PFT results. 

Finally, the Veteran did not waive AOJ consideration of additional evidence he submitted after the March 2011 SSOC was issued.  This evidence consists of an August 2011 private PFT report and an October 2011 letter from Dr. Bowman, a private physician.  The additional evidence is clearly relevant to the Veteran's claim for an increased rating for his asbestosis and has not been considered by the AOJ.  Therefore, the AOJ must consider this evidence in the first instance before the Board can review the claim.  See 38 C.F.R. § 20.1304; see also Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. A copy of the May 2007 VA pulmonary function test results should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA respiratory examination by an examiner with appropriate expertise to assess the current level of severity of his service-connected asbestosis with pleural lung disease and to determine the extent to which the Veteran's abnormal lung functioning is attributable to service-connected asbestosis as opposed to non-service-connectedCOPD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies, including a pulmonary function test, should be performed, and all findings reported in detail.  

In the examination report, the examiner must offer an opinion, supported by a thorough rationale, on the following:
* Whether the Veteran's reduced DLCO (SB) is caused or aggravated by his asbestosis with pleural lung disease, or is solely attributable to his COPD.  In this regard, the examiner must consider and address the July 2009 letter authored by Dr. Gelfand, which states that the Veteran's asbestosis was a substantial contributing factor to his "diffusing abnormality."  The examiner must also address the June 2007 VA examination report, which states that a reduced DLCO (SB) is one of the characteristics of asbestosis.  
* Whether there is a restrictive component to the Veteran's abnormal lung functioning and, if so, whether it is attributable to his asbestosis.  If the examiner finds that there is no restrictive component, the examiner should reconcile this finding with the August 2011 private PFT report, in which the interpreter did find some lung restriction.

The examiner should also state whether the Veteran has cor pulmonale, pulmonary hypertension, or requires outpatient oxygen therapy as a result of asbestosis. 

The examiner must provide a complete rationale for all opinions stated.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  In readjudicating the claim, the AOJ must consider the August 2011 private PFT report and the October 2011 letter from Dr. Bowman.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



